 



Exhibit 10.37
 
[MRH Letterhead]
 
October 1, 2006
 
C. Russell Fletcher III
Sky Top
18 Shore Lane
St. George’s HS 02
 
Dear Russ,
 
We understand that you wish to take up employment with White Mountains Re Group
Ltd. on or about October 1, 2006. This Letter Agreement sets out our agreement
with respect to the termination of your employment and directorships with
Montpelier Reinsurance Ltd., including any subsidiaries or affiliates thereof
(the “Company”), in order to allow you to do so.
 
Your last day of employment with the Company shall be September 30, 2006 (the
“Termination Date”).
 
You will be paid your current salary and all benefits (including housing
allowance, pension, health insurance benefits, accounting and legal expenses) in
accordance with your Statement of Employment dated March 30, 2005 and your
Service Agreement dated January 1, 2002 and any agreements ancillary thereto or
amendments thereof (collectively the “Service Agreement”) until the Termination
Date. Payment of tax gross ups on your housing allowance will be subject to claw
back per your prior agreement with the Company in the event that the
U.S. Treasury Department issues guidance resulting in an overpayment by the
Company for the period 1/1/06 - 9/30/06. Subsequent to September 30, 2006,
responsibility for any and all compensation-related taxes shall pass from the
Company to you.
 
The Company will pay you any dividend declared on the Restricted Share Units (as
that term is defined in the Montpelier Re Holdings Ltd. Long-Term Incentive Plan
and any Award Agreements made pursuant thereto) held by you as of the
Termination Date. All those Restricted Share Units, and all future dividends
thereon, and all Performance Shares and Performance Units held by you, will be
forfeited as of October 1, 2006.
 
The 29,097 restricted common shares of the Company to which you are entitled
pursuant to the March 5, 2005 exercise of options will vest in your name on the
Termination Date. You will be responsible for all taxes and any and all expenses
or costs resulting from the vesting of those restricted shares.
 
In full and final settlement of any and all claims and rights of action (if any)
however so arising whether contractual (including, for the avoidance of doubt,
any claim for a guaranteed bonus for 2006), common law, statutory or otherwise
in any jurisdiction in the world and whether contemplated or not which you have
or may have against the Company or its/their respective shareholders, officers
or employees, or which the Company or its shareholders, officers or employees
have or may have against you arising out of or in connection with your
employment or directorships or the termination thereof, the parties hereby agree
that:
 
(1) The Company will, subject to you complying with the terms of this Letter
Agreement, pay and you will accept a one off payment of an amount equal to
one-half of your current year’s bonus (“USD$125,000”). Any amounts due from you
to the Company will be deducted from this payment.
 
(2) The parties hereby confirm that except as set out in this Letter Agreement,
no other amounts are due to you from the Company or due to the Company from you.
 
(3) You will resign each and every directorship or office in the Company,
including any subsidiary and affiliated company, on or before the Termination
Date.
 
(4) You will repay the rental deposit (if any) paid on your behalf by the
Company within 30 days of the Termination Date.





--------------------------------------------------------------------------------



 



(5) You will comply with the terms of clause 7.2 of your January 1, 2002 Service
Agreement, and return all other Company property within 14 days of the
Termination Date.
 
(6) The Company will waive the restrictive covenant contained in section 11.1.1
of your January 1, 2002 Service Agreement insofar as it relates to White
Mountains Re Group Ltd. only. You will abide by that restrictive covenant as it
relates to all other entities and all other restrictive covenants contained in
your contract of employment with the Company, in particular those relating to
the use of confidential information. For the avoidance of doubt, you shall not
(notwithstanding the other provisions of this paragraph 6) be entitled to the
payment referred to in clause 11.1.4 of your January 1, 2002 Service Agreement.
 
(7) You agree that during the period of nine (9) months following the
Termination Date you shall not either on your own account or for any other
person, firm or company including White Mountains Re Group Ltd. and any of its
affiliates solicit the services of or endeavour to entice away from the Company
any employee or consultant of the Company (whether or not such person would
commit any breach of his or her contract of employment or engagement by leaving
the service of the Company) nor shall you knowingly solicit, employ or aid or
assist in or procure the employment by any other person, firm or company of any
such person.
 
(9) Except as expressly varied by this Letter Agreement, your duties and
obligations under the Service Agreement shall remain in full force and effect
(both before and after the Termination Date), and you hereby agree to comply
with the same.
 
(10) The Company will issue a letter of release stating that the Company has no
objection to your seeking and accepting employment in Bermuda with White
Mountains Re Group Ltd.
 
Please sign to acknowledge your agreement to these terms.
 
Signed on behalf of the Company
 

  By: 
/s/  Anthony Taylor


Name: Anthony Taylor


  Title:  President and CEO

 
Signed and agreed
 

  By: 
/s/  C. Russell Fletcher III


C. Russell Fletcher III


2